JAMES L. JARRETT,                             )
                                              )
       Movant-Appellant,                      )
                                              )
v.                                            )      No. SD35458
                                              )      Filed: April 17, 2019
STATE OF MISSOURI,                            )
                                              )
       Respondent-Respondent.                 )

           APPEAL FROM THE CIRCUIT COURT OF NEW MADRID COUNTY

                          Honorable W. Keith Currie, Special Judge

AFFIRMED

       James Jarrett (Jarrett) appeals from an order denying his amended Rule 29.15 motion to

set aside his convictions for one count of forcible rape and two counts of first-degree statutory

sodomy. See §§ 566.030, 566.062.1 Because the motion court’s decision to deny relief after

an evidentiary hearing was not clearly erroneous, we affirm.

       Jarrett bore the burden of proving the grounds asserted in his post-conviction motion by

a preponderance of the evidence. See Rule 29.15(i); McLaughlin v. State, 378 S.W.3d 328,

337 (Mo. banc 2012). Our review of the denial of a Rule 29.15 motion is limited to determining



       1
        All rule references are to Missouri Court Rules (2018). All statutory references are
to RSMo Cum. Supp. (2010).
whether the motion court’s findings of fact and conclusions of law are clearly erroneous. Rule

29.15(k); Williams v. State, 168 S.W.3d 433, 439 (Mo. banc 2005). We will find clear error

only if a full review of the record leaves us with a definite and firm impression that a mistake

has been made. Zink v. State, 278 S.W.3d 170, 175 (Mo. banc 2009). We presume the motion

court’s findings and conclusions are correct. McLaughlin, 378 S.W.3d at 336-37. “The motion

court is not required to believe the testimony of the movant or any other witness, even if

uncontradicted, and this Court defers to the motion court’s determination of credibility.” Smith

v. State, 413 S.W.3d 709, 715 (Mo. App. 2013). The following summary of facts has been

prepared in accordance with these principles.

       Jarrett was charged with the following offenses committed in 2010 against three of his

adopted children: forcible rape of his 17-year-old daughter, H.J. (Count 1); first-degree

statutory sodomy of his 13-year-old daughter, T.J. (Count 2); and first-degree statutory sodomy

of his 12-year-old son, M.J. (Count 3). Following a jury trial in February 2014, Jarrett was

found guilty on all three counts. The trial court imposed the jury-recommended sentences of

25 years on each count, with the sentences on Counts 1 and 2 running concurrently and the

sentence on Count 3 running consecutively to the other sentences. This Court affirmed Jarrett’s

convictions and sentences on direct appeal in an unpublished order and statement. State v.

Jarrett, SD33266 (Mo. App. October 6, 2015).

       Jarrett filed a pro se motion seeking relief pursuant to Rule 29.15. Thereafter, appointed

counsel filed an amended motion.2 In the amended motion, Jarrett claimed that his trial counsel

was ineffective in three respects and his appellate counsel was ineffective in one respect. The




       2
         This Court has independently verified the timeliness of Jarrett’s post-conviction
motions. See Moore v. State, 458 S.W.3d 822, 825-26 (Mo. banc 2015); Dorris v. State, 360
S.W.3d 260, 268 (Mo. banc 2012).
                                           2
motion alleged: (1) trial counsel was ineffective for failing to call Jarrett’s older daughter, H.E.,

as a witness; (2) trial counsel was ineffective for failing to object to each of the verdict-directing

instructions on the ground that they failed to identify the specific incident upon which the jurors

were required to agree and, therefore, violated Jarrett’s right to a unanimous verdict; (3)

appellate counsel was ineffective for failing to raise a plain-error point challenging the verdict-

directing instructions on the same ground; and (4) trial counsel was ineffective for failing to

object to T.J.’s testimony about different sexual acts Jarrett forced her to engage in other than

the act charged.

        In November 2017, the motion court held an evidentiary hearing at which Jarrett and

his trial counsel, Daren Todd (Todd), testified. Jarrett’s appellate counsel, Margaret Johnston

(Johnston) testified via deposition. Thereafter, the motion court issued findings of fact and

conclusions of law denying Jarrett’s amended motion for post-conviction relief. This appeal

followed.

                                       Standard of Review

        All of Jarrett’s points on appeal involve alleged ineffective assistance of counsel.

Because those allegations involve both trial and appellate counsel, we will set out the applicable

standard of review for each type of claim.

        Jarrett’s first, second and fourth points contend he received ineffective assistance of trial

counsel. To prevail on a claim of ineffective assistance of trial counsel, the movant must satisfy

a two-prong test. Zink, 278 S.W.3d at 175. First, the movant must “show that counsel’s

representation fell below an objective standard of reasonableness.” Strickland v. Washington,

466 U.S. 668, 688 (1984). “A fair assessment of attorney performance requires that every effort

be made to eliminate the distorting effects of hindsight, to reconstruct the circumstances of

counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective at the

                                                  3
time.” Id. at 689. Second, the movant must show that trial counsel’s failure prejudiced him.

Id. at 687; Anderson v. State, 196 S.W.3d 28, 33 (Mo. banc 2006) (to satisfy the prejudice

prong under the Strickland test, movant is required to show there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different). Both of these prongs must be shown in order to prove ineffective assistance of

counsel. Zink, 278 S.W.3d at 175. Movant must overcome a strong presumption that counsel’s

conduct was reasonable and effective. Id. at 176.

        Jarrett’s third point contends he received ineffective assistance of appellate counsel.

The standard for evaluating a claim of ineffective assistance of appellate counsel is the same as

the standard for evaluating a claim of ineffective assistance of trial counsel. Richardson v.

State, 386 S.W.3d 803, 806 (Mo. App. 2012). That is, a movant must prove his appellate

counsel’s performance fell below an objective standard of reasonableness and that his defense

was prejudiced by that unreasonable performance. Baumruk v. State, 364 S.W.3d 518, 525

(Mo. banc 2012). Similarly, appellate counsel’s performance is “presumed reasonable.” Id. at

526. To overcome that presumption, “the movant must establish that counsel failed to raise a

claim of error that was so obvious that a competent and effective lawyer would have recognized

and asserted it.” Tisius v. State, 183 S.W.3d 207, 215 (Mo. banc 2006). “The claimed error

must have been sufficiently serious to create a reasonable probability that, if it was raised, the

outcome of the appeal would have been different.” Id.; Meiners v. State, 540 S.W.3d 832, 842

(Mo. banc 2018).

                                     Discussion and Decision

        Presenting four points on appeal, Jarrett contends the motion court clearly erred in

denying each of the four claims alleged in his amended Rule 29.15 motion for post-conviction

relief. Jarrett asserts that he received ineffective assistance of trial counsel for failing to call a

                                                  4
witness (Point 1) and failing to object to certain testimony (Point 4). In addition, Jarrett also

asserts that both trial and appellate counsel, respectively, were ineffective for failing to object

to verdict-directing instructions at trial (Point 2) and failing to raise a plain-error point

addressing that issue on appeal (Point 3). For ease of analysis, we discuss these points in the

order outlined above. Additional facts will be included below as we discuss each point on

appeal.

                                          Points 1 and 4

      Point 1 contends trial counsel was ineffective for failure to call Jarrett’s oldest daughter,

H.E., to refute T.J.’s testimony at trial that the first time Jarrett sexually abused her was on

Halloween night in 2005 when she was eight years old. At trial, Jarrett testified that he never

kept T.J. from going trick-or-treating. In the amended motion for post-conviction relief, Jarrett

alleged that trial counsel was ineffective for failing to call H.E., who would have corroborated

Jarrett’s testimony. At the evidentiary hearing, trial counsel Todd was asked why he did not

call H.E. Todd testified that he chose not to call H.E. to avoid the possibility of the State calling

Jarrett’s son, E.J., and Jarrett’s former wife as rebuttal witnesses, both of whom potentially

could have given testimony that might damage the defense:

      When I was speaking with [Jarrett], I was concerned that the State would call his
      son, [E.J.], as a rebuttal witness. [Jarrett] indicated he and [E.J.] didn’t have a
      very good relationship, and I was concerned about that. In addition, I was also
      concerned about his wife at the time … also rebutting that presumption or that
      statement. I didn’t want to muddle up the record with who are we going to believe
      more, the mother or the daughter. As I explained to [Jarrett], the whole case was
      going to depend on whether they believed him or they didn’t believe him. So that
      was my strategy.

Jarrett testified at the evidentiary hearing that Todd explained this strategy to him, but he asked

Todd to call H.E. anyway. H.E. testified that she was available to testify. The motion court

rejected the claim because, inter alia, Todd was aware of H.E. and had interviewed her, but it

was his reasonable trial strategy to not call her as a witness.
                                                 5
       Jarrett’s first point maintains that the motion court clearly erred because H.E.’s

testimony “was necessary to provide [Jarrett] with a viable defense[,]” and “[b]ut for trial

counsel’s error, there is a reasonable probability the outcome of [the] trial would have been

different.” According to Jarrett, “counsel’s strategy not to call [H.E.] was unreasonable under

the circumstances[.]” We disagree.

       “Reasonable choices of trial strategy, no matter how ill-fated they appear in hindsight,

cannot serve as a basis for a claim of ineffective assistance.” Anderson, 196 S.W.3d at 33.

Further, “[t]he selection of witnesses and evidence are matters of trial strategy, virtually

unchallengable in an ineffective assistance claim.” Williams, 168 S.W.3d at 443 (emphasis

added); see also Strickland, 466 U.S. at 690 (“strategic choices made after a thorough

investigation of law and facts relevant to plausible options are virtually unchallengeable”).

Here, the record shows that Todd had investigated H.E. as a witness and, after further

consideration, reasonably decided not to call her at trial because he was afraid that the State

might call Jarrett’s son and former wife as rebuttal witnesses, whom he believed would harm

the defense.

       Moreover, the first-degree statutory sodomy charge against T.J. was alleged to have

occurred five years later in 2010. H.E.’s alleged testimony concerning whether T.J. went trick-

or-treating years earlier would have only served to impeach T.J.’s statement about the exact

date Jarrett’s sexual abuse against her first began – a collateral matter. Counsel could have

reasonably decided that the opportunity to present impeachment evidence on this collateral

issue was outweighed by other strategic considerations. See State v. Twenter, 818 S.W.2d 628,

643 (Mo. banc 1991) (“[o]rdinarily, a defendant is not entitled to relief merely because defense

counsel elects not to present evidence of dubious impeachment value”); see also Tucker v.

State, 468 S.W.3d 468, 474 (Mo. App. 2015) (“decision whether to impeach a witness is

                                               6
presumed to be a matter of trial strategy”). Because Jarrett has failed to overcome the strong

presumption that Todd’s conduct was reasonable and effective, Point 1 is denied.

       Point 4 contends trial counsel was ineffective for failing to object when T.J. testified

about other uncharged acts of sexual abuse Jarrett committed against her. Jarrett was charged

with committing first-degree statutory sodomy against T.J. when he knowingly touched T.J.’s

genitals with his hand. In Jarrett’s amended motion, he alleged that trial counsel was ineffective

for failing to object when the prosecutor asked T.J. whether Jarrett “ever tried to put his penis

in her vagina and other places besides her vagina” and for asking T.J. on recross-examination

whether Jarrett “ever touched her breasts” or “ever tried to make her put his penis in [her]

mouth.” Jarrett further alleged that by “failing to object and for asking these questions, trial

counsel allowed uncharged crimes and prior bad acts evidence to be presented against him.”

       At the evidentiary hearing, Todd testified that there were three reasons for not objecting

to this testimony: (1) to avoid signaling to the jury that the defense was concerned about T.J.’s

testimony; (2) to move the case along by getting T.J., who was visibly distraught, off the

witness stand as soon as possible; and (3) because Todd did not think the judge would sustain

the objection. The motion court credited Todd’s testimony as reasonable trial strategy and

denied the claim. The court specifically found that it was “Todd’s trial strategy to not object

to the line of questioning to prevent highlighting the additional alleged incidents, to conclude

an unfavorable witness, and to focus on Mr. Jarrett’s own testimony.”

       Jarrett’s fourth point posits clear error in denying the claim because “[a] reasonably

competent trial counsel” would have objected to questions that would lead to the admission of

uncharged crimes, which deprived Jarrett of a fair trial. According to Jarrett, “[b]ut for trial

counsel’s error, there is a reasonable probability the outcome of [Jarrett’s] trial would have

been different.” We disagree.

                                                7
        Here, Jarrett has again failed to demonstrate that trial counsel’s failure to object was

unreasonable trial strategy. It is well recognized that even seasoned trial attorneys will

oftentimes not object to otherwise improper questions or arguments because it is feared that

frequent objections “highlight the statements complained of, resulting in more harm than good.”

Barton v. State, 432 S.W.3d 741, 754 (Mo. banc 2014) (citation omitted); see Marshall v. State,

567 S.W.3d 283, 293 (Mo. App. 2019) (merely because trial counsel failed to object to

everything objectionable does not equate to incompetence or ineffective assistance of counsel).

In addition, Jarrett failed to prove that he was prejudiced, because any objection to the

prosecutor’s questions on the ground that they sought to elicit evidence of other crimes would

not have been meritorious. “Numerous cases in Missouri involving sexual crimes against a

child have held that prior sexual conduct by a defendant toward the victim is admissible as it

tends to establish a motive, that is satisfaction of defendant’s sexual desire for the victim.” State

v. Primm, 347 S.W.3d 66, 70 (Mo. banc 2011) (internal quotation marks omitted); see also

State v. Evans, 490 S.W.3d 377, 383 n.2 (Mo. App. 2016). Thus, because Jarrett’s uncharged

sexual conduct toward T.J. was admissible, any objection would not have been meritorious.

Trial counsel is not ineffective for failing to make a non-meritorious objection. Zink, 278
S.W.3d at 188; Marshall, 567 S.W.3d at 292; see also Anderson v. State, 564 S.W.3d 592, 615

(Mo. banc 2018). Accordingly, Point 4 is denied.

                                          Points 2 and 3

        In Points 2 and 3, Jarrett recognizes that the underlying criminal case was a “multiple

acts case,” in which there was “evidence of multiple, separate incidents of forcible rape and

statutory sodomy[.]”     In each point, Jarrett asserts that “the verdict directors failed to

differentiate between the various sexual encounters in a way that ensured the jury unanimously

convicted [Jarrett] of the same act or acts” as required in State v. Celis-Garcia, 344 S.W.3d 150

                                                 8
(Mo. banc 2011). Our Supreme Court in Celis-Garcia suggested two ways to address the

unanimity problem in cases regarding multiple acts:

        [A] defendant’s right to a unanimous verdict would be protected in a multiple
        acts case by either the state (1) electing the particular criminal act on which it
        will rely to support the charge or (2) the verdict director specifically describing
        the separate criminal acts presented to the jury and the jury being instructed that
        it must agree unanimously that at least one of those acts occurred.

Id. at 157. Distinguishing between the offenses is of crucial importance. Hoeber v. State, 488
S.W.3d 648, 658 (Mo. banc 2016). “[T]he separate offenses could be distinguished on the basis

of time or other characteristics besides the place in which the offense occurred.” Id.; see also

Sanders v. State, 564 S.W.3d 380, 383-84 (Mo. App. 2018) (noting that the determination of

Strickland prejudice with respect to ineffective-assistance-of-counsel claims concerning jury

unanimity is case-specific and dependent on the factual circumstances of each case). With that

background review completed, the following additional facts are relevant to these two points

on appeal.

        H.J. told a forensic interviewer that she was raped by Jarrett. H.J. said that the last time

Jarrett sexually abused her was Thursday, May 6, 2010. On that date, Jarrett made her get on

the floor on her hands and knees and then Jarrett put “his dick” in her “pussy” and then pulled

it out and ejaculated into a paper towel. She said that Jarrett had done this “a lot,” perhaps

multiple times per week, in various different rooms in their house and at various locations when

she was with Jarrett in his truck. H.J. also told a sheriff’s deputy that the last time Jarrett raped

her was on May 6, 2010.

        The verdict-directing instruction for Count 1 (forcible rape) required the jury to find that

Jarrett had sexual intercourse by the use of forcible compulsion with H.J. “on or about May 6,

2010[.]” During closing argument, the prosecutor focused the jury’s attention on the verdict-



                                                 9
directing instruction for Count 1 and the incident of forcible rape to which H.J. was subjected

by Jarrett on May 6, 2010.

       At trial, T.J. testified that Jarrett put his hands in T.J.’s pants and rubbed her “panties.”

After the first time this occurred on Halloween, Jarrett would touch her like this weekly.

Although she could not remember precisely when Jarrett last touched her, she testified that it

was about two weeks before H.J. disclosed to their mother (Mother) that Jarrett was abusing

her. T.J. testified that the last incident occurred in Jarrett’s bedroom after everyone else had

left the house. She said that she was folding laundry when Jarrett made her go to his room,

where Jarrett began touching her vagina with his penis and his hand. T.J. also told a forensic

examiner that the last time Jarrett touched her in this way was a couple of weeks before the

forensic interview. A sheriff’s deputy similarly testified that T.J. said the last time Jarrett

sexually abused her was about two weeks before their interview, which occurred on May 9,

2010. T.J. told the deputy that Jarrett rubbed his penis on her vagina and also touched her

vagina with his hand. She told the deputy that Jarrett had done this to her numerous times

before then.

       The verdict-directing instruction for Count 2 (first-degree statutory sodomy) required

the jury to find that Jarrett touched T.J.’s genitals with his hand “on or between April 15 and

May 1, 2010[.]” Mother testified that, on the way to spend Mother’s Day with her mother in

2010, H.J. and T.J. disclosed that Jarrett had been sexually abusing them. The prosecutor

argued to the jury that T.J. had testified about Jarrett rubbing her genitals approximately two

weeks before she gave a statement to police on May 9, 2010.

       M.J. testified that in November 2010, while at Jarrett’s house, Jarrett stuck his penis in

M.J.’s “butt.” M.J. said that Jarrett sexually abused him in the same manner a few other times

after this incident. M.J. also told the forensic examiner that Jarrett “raped” him in this way

                                                10
more than once at Jarrett’s house. M.J. said the last time Jarrett did this to him was on the day

he told Mother about the abuse. Mother testified that, in early December 2010, M.J. disclosed

to her that Jarrett was sexually abusing him.

       The verdict-directing instruction for Count 3 (first-degree statutory sodomy) required

the jury to find that Jarrett placed his penis in M.J.’s anus “on or between November 7 and

December 1, 2010.”

       At trial, Jarrett’s counsel objected to the verdict-directing instruction for Count 2 only

on the ground that the time frame alleged was different than that alleged in the charging

document. No objection was made to the verdict-directing instructions on jury-unanimity

grounds.

       At the post-conviction evidentiary hearing, Todd testified that he did not have a trial

strategy for not objecting to the verdict directors for lack of specificity because he did not

believe Jarrett was guilty of any offense. Counsel also said that the defense theory at trial was

that Jarrett had not committed the charged offenses.

       Appellate counsel Johnston testified that the verdict-directing instruction pertaining to

H.J. alleged a specific date – May 6, 2010 – on which the forcible rape had occurred. According

to Johnston, this required the jury to unanimously agree that a specific incident of forcible rape

committed against H.J. occurred on that particular date. She said this specificity led her to not

to raise a jury-unanimity claim on appeal with respect to Count 1 involving H.J.

       Johnston testified that the same was true for the allegations involving T.J. Even though

there was evidence that Jarrett engaged in multiple acts of sexual abuse with T.J., there was

enough specificity for jury unanimity when T.J. testified the last time Jarrett abused her was

when she was folding laundry. Counsel did not “see a jury unanimity problem” with the verdict-

directing instruction involving T.J.

                                                11
       With respect to M.J., Johnston testified that she did not raise a jury-unanimity claim

because the evidence showed that Jarrett committed the same act multiple times against M.J.

without any additional specificity to distinguish one act from another.3 Moreover, she noted

that the prosecutor told jurors that the instruction was focused on the last time this occurred to

M.J. Johnston believed that this was specific enough not to implicate a jury-unanimity issue.

       The motion court found that appellate counsel’s explanation regarding why she chose

not to pursue a jury-unanimity claim on direct appeal constituted reasonable strategy. The court

agreed with appellate counsel that, with respect to each victim, the prosecutor directed the jurors

to a specific incident occurring within the limited time frame contained in the verdict-directing

instructions. Consequently, the defense trial strategy of “absolute denial” coupled with the


       3
          In Celis-Garcia, our Supreme Court recognized that a case in which a victim reported
repeated, identical acts of sexual abuse occurring in the same location might suggest a different
result:

       The state argues that requiring the state to differentiate between multiple acts
       would make it impossible to prosecute sexual abuse cases involving repeated,
       identical sexual acts committed at the same location and during a short time span
       because the victim would be unable to distinguish sufficiently among the acts.
       The case hypothesized by the state was not the one presented here because both
       [victims] provided details of multiple sexual acts that were committed at
       different times and in different locations.

Id. at 157 n.8. In State v. Watson, 407 S.W.3d 180 (Mo. App. 2013), the eastern district of this
Court cited this footnote and held that Celis-Garcia did not control a case in which repeated
identical acts of statutory rape occurred in the same location. Id. at 185; see State v. Walker,
549 S.W.3d 7, 12 (Mo. App. 2018) (western district similarly concluded that “factual
restrictions contained in [the] verdict director” precluded any “further basis upon which the
jurors could possibly distinguish one act of statutory rape from another” and held that
“[b]ecause the jurors had no evidentiary basis upon which to differentiate between…repeated
acts, [defendant’s] right to a unanimous verdict was not at risk of being violated”); see also
State v. Armstrong, 560 S.W.3d 563, 572-74 (Mo. App. 2018) (eastern district again holding
that defendant’s right to a unanimous verdict was not violated “because there was absolutely
no evidentiary basis upon which the jurors could possibly differentiate between the repeated,
identical acts that fell within each verdict director”); State v. Dutcher, --- S.W.3d ----, 2019
WL 1323957, at *2 (Mo. App. S.D. Mar. 25, 2019) (same holding).


                                                12
limited time frame of the verdict directors pointing to one specific incident did not misdirect

the jury in a way that affected the verdict. Based on these findings, the motion court rejected

Jarrett’s claims of ineffective assistance of both trial and appellate counsel.

       In Points 2 and 3, Jarrett maintains the motion court clearly erred in refusing to find

ineffective assistance of counsel. Jarrett insists trial counsel should have objected to the verdict

directors on unanimity grounds, and appellate counsel “should have raised this meritorious

issue on appeal.” We disagree.

       Jarrett’s claims are without merit because he failed to prove appellate counsel’s actions

were anything other than reasonable strategy. “Appellate counsel is not ineffective for failing

to raise every non-frivolous claim on appeal but may use his professional judgment to focus on

the most important issues.” Barnes v. State, 334 S.W.3d 717, 723 (Mo. App. 2011); see

Baumruk, 364 S.W.3d at 539 (“no duty to present non-frivolous issues where appellate counsel

strategically decides to winnow out arguments in favor of other arguments”). Further, counsel

will not be found ineffective for deciding not to raise a non-meritorious claim. Royer v. State,

421 S.W.3d 486, 490 (Mo. App. 2013). “In fact, a post-conviction movant fails to prove

counsel’s performance is deficient when appellate counsel testifies he or she did not raise a

particular issue because he or she believed it would be without merit.” Id.; see, e.g., Storey v.

State, 175 S.W.3d 116, 149 (Mo. banc 2005) (reasonable decision of appellate strategy to not

raise the issue on appeal “is not a ground for ineffective assistance of counsel”). Here, Johnson

explained in detail why she did not think a point on appeal regarding jury unanimity would

have been meritorious, and the motion court agreed, finding her strategy reasonable.

Consequently, Jarrett failed to overcome the heavy burden of proving counsel’s performance

was deficient. See Storey, 175 S.W.3d at 149; Royer, 421 S.W.3d at 490. Further, “appellate



                                                13
counsel cannot be deemed ineffective for failing to raise a nonmeritorious claim.” Joyner v.

State, 421 S.W.3d 580, 582 (Mo. App. 2014).

       Appellate counsel’s testimony on this issue also supports the trial court’s ruling that trial

counsel was not required to assert a unanimity objection to the verdict-directing instructions.

Just like appellate counsel, trial counsel here is not ineffective for failing to make a non-

meritorious objection. Zink, 278 S.W.3d at 188. Thus, the motion court did not clearly err in

denying Jarrett’s related claims concerning trial and appellate counsel. Accordingly, Points 2

and 3 are denied.

                                           Conclusion

       After reviewing the entire record, we do not have a definite and firm impression that a

mistake was made. Therefore, the findings and conclusions of the motion court are not clearly

erroneous. See Rule 29.15(k); Williams, 168 S.W.3d at 439. The motion court’s order denying

Jarrett’s amended Rule 29.15 motion is affirmed.



JEFFREY W. BATES, J. – OPINION AUTHOR

WILLIAM W. FRANCIS, JR., P.J. – CONCUR

MARY W. SHEFFIELD, J. – CONCUR




                                                14